      Case 2:20-cv-00169 Document 39 Filed on 06/17/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 17, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

LOYD LANDON SORROW,                          §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:20-CV-169
                                             §
UNITED STATES OF AMERICA, et al,             §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
          TO DENY MOTION TO ALTER OR AMEND JUDGMENT

       On May 7, 2021, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation to Deny Motion to Alter or Amend Judgment”

(D.E. 37). Plaintiff was provided proper notice of, and opportunity to object to, the

Magistrate Judge’s Memorandum and Recommendation.             FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 37), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the


1/2
      Case 2:20-cv-00169 Document 39 Filed on 06/17/21 in TXSD Page 2 of 2




findings and conclusions of the Magistrate Judge. Accordingly, the motion to alter or

amend judgment (D.E. 36) is DENIED.

       ORDERED this 17th day of June, 2021.

                                          ___________________________________
                                          NELVA GONZALES RAMOS
                                          UNITED STATES DISTRICT JUDGE




2/2
